Exhibit 10.5

UST Seq. No. 378

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

January 23, 2009

Ladies and Gentlemen:

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms dated of as of the date of this letter
agreement (the “Securities Purchase Agreement”) between United States Department
of Treasury (“Investor”) and the company named on the signature page hereto (the
“Company”). Investor and the Company desire to amend the Securities Purchase
Agreement as follows:

1. Section 2.1(a) of the Securities Purchase Agreement is amended to read in its
entirety as follows:

“(a) [Intentionally Omitted.]”

2. Section 2.1(c) of the Securities Purchase Agreement is amended to read in its
entirety as follows:

“(c) “Previously Disclosed” means information set forth or incorporated in the
Company’s Annual Report on Form 10-K for the most recently completed fiscal year
of the Company filed with the Primary Federal Securities Regulator prior to the
execution and delivery of this Agreement (the “Last Fiscal Year”) or in its
other reports and forms filed with or furnished to the Primary Federal
Securities Regulator as contemplated under Sections 13(a), 14(a) or 15(d) of the
Exchange Act on or after the last day of the Last Fiscal Year and prior to the
execution and delivery of this Agreement. “Primary Federal Securities Regulator”
means the SEC or the primary federal bank regulator with which the Company files
its reports, registration statements, proxy statements and other filings under
the Exchange Act. If the Company is required to make filings with a Primary
Federal Securities Regulator other than the SEC, all references in this
Agreement to the SEC shall be deemed to refer to the Company’s Primary Federal
Securities Regulator.”

3. The definition of “Registrable Securities” in Section 4.5(l)(iv) of the
Securities Purchase Agreement is amended by adding the following sentence at the
end thereof:

“Notwithstanding anything in this Section 4.5(l)(iv) to the contrary,
Registrable Securities shall not include any securities of the Company that are
referred to in Section 3(a) of the Securities Act; provided, however, that in
the event that the Company’s Primary Federal Securities Regulator is not the
SEC, the Company shall take such actions (if any) as are provided for under such
Primary Federal Securities Regulator’s rules in order to permit the resale of
Registrable Securities by the Holders in accordance with such rules.”

 

Alarion Financial Services, Inc.

UST Seq. No. 378



--------------------------------------------------------------------------------

From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or words of like import shall mean and be a
reference to the Agreement (as defined in the Securities Purchase Agreement) as
amended by this letter agreement and each reference in the Securities Purchase
Agreement to “this Securities Purchase Agreement” or words of like import shall
mean and be a reference to the Securities Purchase Agreement as amended by this
letter agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

[Remainder of this page intentionally left blank]

 

Alarion Financial Services, Inc.

UST Seq. No. 378



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Neel Kashkari

Name:   Neel Kashkari Title:   Interim Assistant Secretary for Financial
Stability COMPANY: ALARION FINANCIAL SERVICES, INC. By:  

/s/ Jon M. Kurtz

Name:   Jon M. Kurtz Title:   Chief Executive Officer

 

Alarion Financial Services, Inc.

UST Seq. No. 378